Matter of Tarbell v Hanson (2017 NY Slip Op 04690)





Matter of Tarbell v Hanson


2017 NY Slip Op 04690


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, NEMOYER, AND CURRAN, JJ.


748 TP 17-00145

[*1]IN THE MATTER OF ROY TARBELL, PETITIONER,
vS. HANSON, CAPTAIN, CAPE VINCENT CORRECTIONAL FACILITY, RESPONDENT. 


ROY TARBELL, PETITIONER PRO SE.
ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Jefferson County [James P. McClusky, J.], entered November 9, 2016) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated various inmate rules. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court